Citation Nr: 1611836	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-29 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Chisholm Chisholm & Kilpatrick, LTD


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In February 2011, the appellant testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In a September 2011 decision, the Board denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, a Memorandum Decision was issued and the Court vacated the Board's decision and remanded the claim to the Board for readjudication.  In October 2013 the Board remanded the appeal for additional development consistent with the Court's Memorandum Decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The appellant, the Veteran's widow, asserts entitlement to service connection for the cause of death on the basis that the Veteran developed non-small cell carcinoma of the lung due exposure to Agent Orange while stationed in Guam from April 1979 to July 1981.  In support of her claim, the appellant has submitted internet articles containing information regarding storage bins containing herbicides in Guam.

In October 2013, in accordance with the Court's March 2013 Memorandum Decision, the Board remanded the claim so that the AOJ could ask the appellant for the Veteran's approximate dates, location and nature of the herbicide exposure she contends occurred when he was stationed in Guam.  The Board further requested that if sufficient information to permit a search by the Joint Service Record Research Center (JSRRC) was provided, the case should be referred to the JSRRC coordinator for a formal finding as to the Veteran's exposure to herbicides.

In a July 2014 letter, the AOJ asked the appellant to provide more specific information regarding the Veteran's claimed herbicides exposure.  The AOJ advised the Veteran that a 60-day time frame or less for the date of claimed exposure was required to submit a request to research military sources.  In May 2015 the AOJ sent a follow-up letter to the appellant again asking for specific dates regarding the Veteran's claimed herbicide exposure.  The appellant did not respond to the requests for a more specific time frame of the claimed exposure to herbicides, and the AOJ made a formal finding in November 2015 that there was insufficient detail of the alleged exposure to allow for additional research.

The AOJ's finding that a 60-day window is required to research the appellant's allegation regarding the Veteran's claimed herbicide exposure is in conflict with recent case law.  See Gagne v. McDonald, 27 Vet. App. 397 (2015) (VA's duty to assist is not bound by the JSRRC 60-day limitation for stressor verification requests, and the fact that multiple records searches would burden JSRRC employees does not mean that those efforts would be "futile.").  Accordingly, on remand, the AOJ must research the appellant's allegation regarding the Veteran's exposure to herbicides during his entire period of Guam service.

Accordingly, the case is REMANDED for the following action:

1.  Submit as many requests to the JSRRC as are necessary to cover the period from April 1979 to July 1981 when the Veteran was stationed at the U.S. Naval Air Station in Agana, Guam, for a determination of whether the Veteran was exposed to herbicides.

Associate with the file documentation of such requests, and the responses from JSRRC.

2.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




